DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has complied with all of the conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/20/2020 and 03/02/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings received on 05/20/2020 were reviewed and are acceptable.
Specification
The specification filed on 05/20/2020 was reviewed and is acceptable.	
Allowable Subject Matter
Claims 1-3 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is related to, inter alia, a fuel cell system comprising a gas-liquid separator and a fuel gas pump, wherein the gas-liquid separator has a first connecting portion, the fuel gas pump has an inner wall surface provided with an opening that is configured such that the first connecting portion is inserted into the opening, the lower part of the inner wall surface is inclined downward to the 
Koji (WO 2009/060772 A1) is considered to be the closest relevant prior art to independent claim 1.  Koji discloses a fuel cell system (100) comprising a gas-liquid separator (190) and a fuel gas pump (250), wherein the gas-liquid separator has a first connecting portion (114) having a tubular shape and extending upward (as shown in Fig 2).
However, Koji does not disclose, teach, fairly suggest, nor render obvious the recited tip end of the first connecting portion is provided with an inclined surface that is contiguous with an inner peripheral surface of the first connecting portion and is inclined downward toward the inner peripheral surface.  Koji merely discloses that the first connecting portion is bolted to a corresponding plate of the fuel gas pump (as shown in Fig 2), and there does not appear to be any reasonable basis for the skilled artisan to be directed towards the recited structure.
Takashi et al. (DE 112010005734 T5) is also considered to be relevant prior art to independent claim 1.  Takashi et al. discloses a pipe unit for a fuel cell system (Title) comprising a gas-liquid separator (410) and a fuel gas pump (50) connected via a pipe (430) (as shown in Fig 15B).
However, Takashi et al. does not disclose, teach, fairly suggest, nor render obvious the recited first connecting portion extending upward, nor the recited tip end of the first connecting portion is provided with an inclined surface that is contiguous with an inner peripheral surface of the first connecting portion and is inclined downward toward the inner peripheral surface.  To the contrary, Takashi et al. discloses that the first connecting portion extends laterally (as shown in Fig 15B) and remains silent on the connection between the pipe (430) and pump (50).  Accordingly, there does not appear to be any reasonable basis for the skilled artisan to be directed towards the recited structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Itoga (US 2016/0141652 A1) is cited for the disclosure of a fuel cell system; and
Ohira et al. (US 2009/0162730 A1) is cited for the disclosure of a gas-liquid separator for a fuel cell system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101. The examiner can normally be reached Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        11/06/2021